        Case 2:21-cv-01144-CJB-DPC Document 52 Filed 09/22/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF LOUISIANA

TEDDY BILLIOT, ET AL                                                   CIVIL ACTION

VERSUS                                                                 NO. 21-1144

TERREBONNE PARISH SCHOOL BOARD,                                        DIV. “J” (2)
ET AL


                                                     ORDER

        In accordance with this Court’s September 1, 2021 Order continuing the previously

scheduled settlement conference (ECF No. 45),

        IT IS ORDERED that a Settlement Conference is scheduled for THURSDAY,

OCTOBER 14, 2021, at 2:00 p.m., before Magistrate Judge Donna Phillips Currault.

        Before the Settlement Conference, the parties are to negotiate and make a good faith effort

to settle the case without the involvement of the court. Specific proposals and counter proposals

shall be made. It is the duty of the parties to notify my Chambers if this case is continued, settled,

or otherwise disposed of prior to the date of the scheduled settlement conference in the event that

removal of the matter from the court’s docket is appropriate.

        This settlement conference will be conducted via video-conference. 1 Participation of

parties in addition to counsel increases the efficiency and effectiveness of the Settlement

Conference.        Therefore, counsel must instruct their clients to be present on the

videoconference at the start of the conference.


1
  A log-in invitation for the video conference will be emailed to counsel shortly before the scheduled conference.
Participants are reminded of requirements of our Local Rules with respect to proper attire in the courtroom. They are
to abide by those requirements even when participating via video conference. Participants are further reminded of the
general prohibition against photographing, recording, or rebroadcasting of court proceeding which likewise apply to
proceedings conducted over video conference. Violations of these prohibitions may result in sanctions, as deemed
necessary or appropriate.
    Case 2:21-cv-01144-CJB-DPC Document 52 Filed 09/22/21 Page 2 of 2




     New Orleans,Louisiana
     New Orleans, Louisiana,
                           thisthis 7thday
                                 22nd   dayofof September,
                                              September,   2021.
                                                         2021.




                                                  ___________________________________
                                                      DONNA PHILLIPS CURRAULT
                                                  UNITED STATES MAGISTRATE JUDGE


CLERK TO NOTIFY:
HON. CARL J. BARBIER
